Response to Amendment
1.	This office action is in response to the filing of 10/19/2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US 2007/0261832).
Ware discloses a unitary, single-piece heat exchanger 10, the heat exchanger comprising:  a main body (housing including parts 96 and 108, see paragraph 0026) defining a first fluid inlet port 100, a first fluid outlet port 102, a second fluid inlet port 104, and a second fluid outlet port 106, wherein each of the first and second fluid inlet ports and first and second fluid outlet ports are integrally formed with the main body; a plurality of plates 18A and 18B in a stacked arrangement and integrally formed with the main body, the plates defining fluid channels therebetween [0022]; a plurality of manifolds integrally formed with the main body, the manifolds comprising:  a first inlet manifold 24 configured to receive a first fluid from the first fluid inlet [0029], a first outlet manifold 26 configured to send the first fluid to the first fluid outlet port [0029], a second inlet manifold 28 configured to receive a second fluid from the second fluid inlet port, and a second outlet manifold 30 configured to send the second fluid to the second fluid outlet port [0029]; wherein at least one of the plurality of manifolds is defined within an interior wall 98, and the interior wall provides a surface area of the heat exchange.  Ware does not disclose the interior wall having a plurality of surface features to increase a surface area of heat exchange, however, such a modification would have been a matter of design choice since the interior wall of Ware already provides heat exchange for the heat exchanger.  Regarding claim 9, since Ware also discloses dimples 44 and 46 between the plates 18A and 18B, it would have been a matter of design 
4.	All of the non-elected claims must be cancelled if and when this case goes to allowance.
Allowable Subject Matter
5.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments have been fully considered but they are not persuasive.  As shown in Figs. 2 and 4 of Ware, all of the parts of the heat exchanger are connected together, thus forming a unitary, single-piece heat exchanger, and the ports are all integrally formed with the main body (part 96).  Because heat exchange is already taking place within the heat exchanger, the addition of surface features have been design choice.  The claim does not further recite details of the surface features.  The argument regarding claim 2 is persuasive.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763